Citation Nr: 1026119	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to July 1967.  
The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to DIC under the provisions of 38 
U.S.C.A. § 1318 being remanded is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran died in May 2006.  Of record is a certificate of 
death listing the cause of the Veteran's death as chronic 
obstructive pulmonary disease with ventilator failure.  The 
certificate of death also indicated that the Veterans' death was 
due to, or as a consequence of, right lower lobe pneumonia.

2.  At the time of the Veteran's death, service connection was in 
effect for the following disabilities: aphakia, shell fragment 
wound residuals of the left forearm and hand, shell fragment 
wound residuals of the left knee with retained foreign body, scar 
from shell fragment wound of the left index finger, and shell 
fragment wound residual scars of the left chest, upper abdomen, 
right hand, right shoulder, and left neck.

3.  The cause of the Veteran's death, chronic obstructive 
pulmonary disease, did not have onset during active service, did 
not manifest within one year of separation from active service, 
and is not otherwise etiologically related to the Veteran's 
active service.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to a 
veteran's spouse, children, or parents for death resulting from a 
service-connected or compensable disability.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  In order for service connection for the cause 
of the veteran's death to be granted, it must be shown that a 
service-connected disorder caused his or her death, or 
substantially or materially contributed to it.  A service-
connected disorder is one that was incurred in or aggravated by 
active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service- 
connected disability was either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  Service- connected 
disability is deemed to have been the principal cause of death 
when it, singly or jointly with another disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a veteran's death 
may be demonstrated by showing that the veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present in 
service or for a disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (b) 
and (d).

In addition, a disability which is proximately due to or results 
from another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a) (2008).

In this case, the Veteran's certificate of death shows that he 
died in May 2006 as a result of chronic obstructive pulmonary 
disease.  The certificate of death also indicated that the 
Veteran's death was due to or as a consequence of right lower 
lobe pneumonia.  

At the time of the Veteran's death, service connection was in 
effect for the following disabilities: aphakia, shell fragment 
wound residuals of the left forearm and hand, shell fragment 
wound residuals of the left knee with retained foreign body, scar 
from shell fragment wound of the left index finger, and shell 
fragment wound residual scars of the left chest, upper abdomen, 
right hand, right shoulder, and left neck.

These disabilities are not listed as a cause of his death and no 
evidence of record provides any indication that his service-
connected disabilities either caused his death or contributed to 
his death.

Moreover, the preponderance of evidence is against a finding that 
the condition that caused his death had onset during service or 
were otherwise related to his service, including his service-
connected disabilities.

Service treatment reports are absent for any complaints of or 
treatment for chronic obstructive pulmonary disease or any other 
lung condition.  A separation report of medical examination from 
April 1967 indicated normal clinical evaluations of the Veteran's 
lungs and chest, providing limited evidence against this claim.  

Post service, the Veteran was diagnosed with chronic obstructive 
pulmonary disease as early as March 1989.  He had previously been 
complaining of shortness of breath in October 1967 and again in 
1988.  Between that time, however, he had no complaints of 
shortness of breath.  Also, no evidence of record provides an 
indication of an association between the Veteran's chronic 
obstructive pulmonary disease and either his service or his 
service-related disabilities.  Indeed, the Veteran was denied 
service connection for chronic obstructive pulmonary disease by 
the RO in rating decisions dated in July 1989 and September 1993.

The appellant submitted a medical opinion in September 2006 from 
Dr. "L.B.," who treated the Veteran during his admission at 
Magic Valley Regional Medical Center, where he died in May 2006.  
Dr. L.B. indicated that she cared for the Veteran when he was 
admitted for respiratory failure.  She opined that the cause of 
the Veteran's death was pneumococcal pneumonia and sepsis.  She 
admitted that she did not care for the Veteran prior to his 
illness and did not know his baseline functioning status prior to 
his acute illness.  She stated that "from the history [she] had 
gathered from the few records [she] did have from previous 
admissions the [Magic Valley Regional Medical Center] and from 
[the Veteran's] wife, [she] believes that [the Veteran] was more 
susceptible to the pneumococcal pneumonia, and had a severe case 
of it secondary to his underlying [chronic obstructive pulmonary 
disease] and his underlying previous injury, trauma and exposures 
he received in Vietnam."

This opinion appears to be marginally favorable to the 
appellant's claim as it tends to show a positive relationship 
between the Veteran's cause of death and his in-service injuries.  
However, the doctor herself indicates the minimal probative value 
of this opinion.  She admitted that she did not care for the 
Veteran prior to his illness and did not know his baseline 
functioning status prior to his acute illness.  

Significantly, a VA medical opinion was requested and submitted 
to the RO in June 2007.  The examiner opined that "Chronic 
Obstructive Asthma is not caused by or a result of penetrating 
chest wound in Vietnam in 1965."  The examiner offers a detailed 
rationale for his medical opinion.  He indicated that the 
shrapnel wound to the left chest was well healed on arrival at 
Madigan General Hospital in February 1966.  Several x-rays, at 
that time, demonstrated structural integrity of the left lung 
over the years beginning with the original claim for service 
connection, submitted in 1967.  He noted that a penetrating chest 
wound is not, per se, a generally acknowledged etiology of 
Chronic Obstructive Asthma.  The examiner also noted that there 
is no evidence of record that the continuing and/or recurring 
thoracic infections associated with the Veteran's Chronic 
Obstructive Asthma or any other continuing and/or recurring 
thoracic infection can be reasonably attributed to his 
penetrating chest injury incurred in 1965.

Additionally, the examiner offers further detailed explanation of 
the relationship between the Veteran's tobacco use and Chronic 
Obstructive Asthma.  The examiner indicated that the Veteran had 
significant tobacco smoke exposure.  He opined that "[i]t is 
reasonable to attribute [the Veteran's] Chronic Obstructive 
Asthma in part to tobacco smoke exposure."  The examiner 
explained that it is generally acknowledged that multiple and 
often unknown influences cause progressive Chronic Obstructive 
Asthma, including but not limited to, tobacco abuse.  Finally, 
the examiner stated that although the Veteran's subjective sense 
of shortness of breath began six years after discontinuing 
tobacco abuse, it is generally acknowledged that the onset of 
shortness of breath is not coincident with the onset of 
progressive pathology attributable to Chronic Obstructive Asthma.

The Board finds that this medical opinion is entitled to great 
probative weight, which weighs heavily against the appellant's 
claim.

The record reflects that there is both favorable and unfavorable 
evidence for the appellant's claim, specifically Dr. L.B.'s 
letter from September 2006 and the VA examination from June 2007, 
along with the statements of the appellant.

Two medical opinions address whether the Veteran's cause of death 
is related to his service.  In cases such as this, where there 
are conflicting statements or opinions from medical 
professionals, it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) stated:

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches. . . 
. As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within 
the province of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and 
finds that the June 2007 VA examiner's opinion is more probative 
than Dr. L.B.'s private opinion from September 2006.  First, 
there is no indication that Dr. L.B. reviewed the Veteran's 
claims file.  Indeed, she admitted that she had "few records" 
available for her review.  Hence, her opinion was based on less 
documented information than that upon which the June 2007 VA 
examiner based his opinion.  

More significantly, there is no indication that Dr. L.B. had 
knowledge of the Veteran's medical reports at separation from 
active service and shortly thereafter.  In addition, Dr. L.B. 
provided limited rationale for her opinion.

In contrast, the VA examiner indicated his review of the claims 
file.  Thus, the basis of the VA examiner's opinion covers a much 
broader scope with the Veteran's entire medical history in 
consideration.

Given that the VA examiner has a more comprehensive history of 
the Veteran's service treatment records as opposed to the private 
physician who only had limited hospital records as reference, and 
given the detailed rationale of the VA examiner's opinion, the 
Board finds the opinion of VA examiner to be more probative.

Taking into consideration the VA examiner's opinion and the post-
service treatment reports, service connection for the cause of 
the Veteran's death is not warranted.  The evidence against this 
claim outweighs the evidence in support of this claim, including 
the contentions of the appellant.

The Board notes that the appellant has repeatedly claimed that 
the Veteran's cause of death was related to his injuries incurred 
in active service.  With respect to this contention, a layperson, 
such as the appellant, is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the appellant's contentions regarding a 
relationship between the Veteran's death and his service-
connected disabilities and/or his service are not statements 
about symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather, these contentions are 
statements of causation.  Such statements clearly fall within the 
realm of opinions requiring medical expertise.  The appellant has 
not demonstrated any such expertise.  Hence, her contentions are 
not competent medical evidence of the cause of the Veteran's 
death.

In any event, the Veteran's opinion is outweighed by the VA 
examiner's medical opinion.

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for the cause of the 
Veteran's death, and the appellant's claim must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was partially 
accomplished by way of a letter from the RO to the appellant 
dated in August 2006.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

As the claim is denied, any notice deficiency regarding advising 
the appellant of the criteria for establishing a disability 
rating and effective date of award is non- prejudicial.  See 
generally Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appellant was not provided with information on what 
disabilities the Veteran was service connected for at the time of 
his death and the requirements of Hupp were not satisfied.

The Federal Circuit previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court 
has recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due account 
of rule of prejudicial error.  The Supreme Court, in essence, 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Here, the Board finds that the appellant was not prejudiced by 
VA's failure to provide her with information about the 
disabilities for which the Veteran was service connected at the 
time of his death.  The appellant has demonstrated that she is 
aware that the Veteran was in receipt of a 100 percent disability 
rating due to his individual unemployability as evidenced by a 
formal hearing held by the RO in September 2007.  See RO Hearing 
Transcript at 2.  The appellant has also been assisted by a 
representative throughout the entire appeals process.

Overall, the appellant has had adequate notice and opportunity to 
participate in the development of these claims, and the Board 
finds that any notice deficiencies regarding her VCAA notice were 
not prejudicial.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA has a duty to assist the appellant in the development of her 
claims.  This duty includes assisting the appellant in the 
procurement of STRs and pertinent treatment records and providing 
an opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained the Veteran's STRs, VA 
outpatient treatment records, and private medical records which 
have been identified as relevant to this appeal.  There are no 
outstanding requests for VA to obtain any additional evidence 
that is relevant to the claim being decided on appeal.

Finally, the appellant has not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error or 
deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.


REMAND

In the rating decision of November 2006, the RO adjudicated the 
claims for dependency and indemnity compensation under 38 
U.S.C.A. § 1318 and for service connection for the cause the 
Veteran's death.  Subsequently, in January 2007, the appellant 
submitted a notice of disagreement regarding the claim.  The 
appellant, through her representative, stated that she 
"disagrees with the denial of entitlement to dependency and 
indemnity compensation."  

The RO then issued a statement of the case as to the issue of 
entitlement to service connection for the cause of the Veteran's 
death only.  Unless the appellant withdraws the claim, a 
statement of the case is required.  Manlicon v. West, 12 Vet. 
App. 238 (1999).  Thus, the RO must send the appellant a 
statement of the case as to the claim for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.

This claim will not come before the Board unless the Veteran 
appeals the Statement of the Case to the Board.

Accordingly, the case is REMANDED for the following action:

1.	Furnish the appellant a statement of the 
case on the claim of dependency and 
indemnity compensation under 38 U.S.C.A. § 
1318.  In order to perfect an appeal on this 
claim, the appellant must timely file a 
substantive appeal.

2.	When the development requested has been 
completed, and the RO has ensured compliance 
with the requested action, this case should 
again be reviewed by the RO on the basis of 
all additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


